Citation Nr: 0809831	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-38 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from March 1943 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although a personal hearing before the Board at the RO was 
scheduled for April 4, 2007, a February 2007 VA Form 119, 
Report of Contact, indicated that the veteran had withdrawn 
his request and wanted his case sent to the Board.  


FINDING OF FACT

The veteran is not shown to have the requisite level of 
disablement manifested by permanently impaired visual acuity 
of either eye, loss or loss of use of either a hand or a foot 
or ankylosis of a knee or hip as the result of service-
connected disability to receive special automobile benefits.  


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or adaptive equipment have not been met.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  

The notice and duty to assist provisions of VCAA are not 
applicable to a claim that cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
See Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  The Board finds that such 
is the case as to the issue here on appeal.  

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in the loss or 
permanent loss of use of at least one foot or hand; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  38 C.F.R. § 3.808(a) (2007).  

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2007).  

The veteran is currently service connected for 
bronchiectasis, status post middle and lower lobectomy, rated 
as 100 percent disabling; rhinitis, rated as noncompensably 
disabling; and the residuals of a gunshot wound scar of the 
nose, rated as noncompensably disabling.  He is also 
receiving special monthly compensation based on the need for 
regular aid and attendance.  

An October 1994 VA hospital operative report reveals that the 
veteran had a right below the knee amputation due to a 
diabetic foot infection.  According to an April 2000 
statement from a VA physician, the veteran had undergone 
bilateral transtibial amputations below the knee and was, as 
a result, wheel chair dependent and totally disabled.  

While the veteran contended in his March 2005 Notice of 
Disagreement that his service-connected lung disability 
caused his need for a wheel chair, there is no competent 
evidence to support this assertion.  He does not have 
service-connected disability that is shown by the medical 
evidence to cause any permanent loss of visual acuity, loss 
or loss of use of a foot or hand, or a lesser functional loss 
manifested by ankylosis of a knee or hip.  

Absent competent evidence of qualifying service-connected 
disability, which is the threshold requirement, this special 
VA benefit must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for automobile and adaptive equipment or adaptive 
equipment allowance is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


